Appellant was prosecuted on an affidavit in three counts in which he was charged with various violations of the prohibition law. He was found guilty on count two of the amended affidavit of maintaining a common nuisance, which offense is defined in § 20 of ch. 4 of the Acts of 1917, § 8356t Burns' Supp. 1921. Overruling his motion for a new trial and overruling his motion in arrest of judgment are assigned as errors.
The causes for a new trial are that the finding of the court is not sustained by sufficient evidence and that *Page 49 
the finding is contrary to law. Appellant's brief does not 1.  comply with that part of Rule 22 of this court which provides that when the insufficiency of evidence is assigned, the brief shall contain a condensed recital of the evidence in narrative form. If an appellant fails to recite in his brief the substance of the evidence given on the trial, he waives all errors that are claimed to have been made in connection with the evidence. City of Richmond v. Lincoln
(1906), 167 Ind. 468, 79 N.E. 445; Ireland v. Huffman (1909),172 Ind. 278, 88 N.E. 508; Carmody v. State (1912),178 Ind. 158, 98 N.E. 870; Bradley v. Onstott (1914), 180 Ind. 687, 103 N.E. 798; Wallace v. Shoemaker (1924), 194 Ind. 419, 143 N.E. 285. The finding of the court is not contrary to law. It is not shown that there was error in overruling the motion for a new trial.
In support of his motion in arrest of judgment, appellant contends that the section upon which the prosecution is predicated is unconstitutional and void because it is in 2.  contravention of Art. 4, § 19 of the Constitution of Indiana, which provides that every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title. This court has held that the provisions of § 20, supra, are covered by the title and that said section is not contrary to the state Constitution, as claimed by appellant. Alyea v. State (1925), 196 Ind. 364,147 N.E. 144; Polsinelli v. State (1925), 196 Ind. 569,147 N.E. 918; Perrone v. State (1925), 196 Ind. 384,148 N.E. 412.
Count 2 of the affidavit follows the language of the statute. Where a statute defines a crime and states what acts shall constitute a violation thereof, it is sufficient to charge 3.  the offense in the language of the statute. Anderson v.  State (1924), *Page 50 195 Ind. 329, 145 N.E. 311; Hunt v. State (1925), 195 Ind. 585,146 N.E. 329; Jalbert v. State (1925), 196 Ind. 81,147 N.E. 149; Berry v. State (1925), 196 Ind. 258, 148 N.E. 143. The court did not err in overruling the motion in arrest of judgment.
Finding no reversible error, the judgment is affirmed.